
	

113 HR 4066 IH: To modify the efficiency standards for grid-enabled water heaters.
U.S. House of Representatives
2014-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4066
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2014
			Mr. Whitfield (for himself, Mr. Latta, Mr. Welch, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To modify the efficiency standards for grid-enabled water heaters.
	
	
		1.Grid-enabled water heatersPart B of title III of the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.) is amended—
			(1)in section 325(e) (42 U.S.C. 6295(e)), by adding at the end the following:
				
					(6)Additional standards for grid-enabled water heaters
						(A)DefinitionsIn this paragraph:
							(i)Activation keyThe term activation key means a physical device or control directly on the water heater, a software code, or a digital
			 communication—
								(I)that must be activated to enable the product to operate continuously and at its designed
			 specifications and capabilities; and
								(II)without which activation the product will provide not greater than 50 percent of the rated first
			 hour delivery of hot water certified by the manufacturer.
								(ii)Grid-enabled water heaterThe term grid-enabled water heater means an electric resistance water heater that—
								(I)has a rated storage tank volume of more than 75 gallons;
								(II)is manufactured on or after April 16, 2015;
								(III)has—
									(aa)an energy factor of not less than 1.061 minus the product obtained by multiplying—
										(AA)the rated storage volume of the tank, expressed in gallons; and
										(BB)0.00168; or
										(bb)an efficiency level equivalent to the energy factor under item (aa) and expressed as a uniform
			 energy descriptor based on the revised test procedure for water heaters
			 described in paragraph (5);
									(IV)is equipped by the manufacturer with an activation key; and
								(V)bears a permanent label applied by the manufacturer that—
									(aa)is made of material not adversely affected by water;
									(bb)is attached by means of non-water-soluble adhesive; and
									(cc)advises purchasers and end-users of the intended and appropriate use of the product with the
			 following notice printed in 16.5 point Arial Narrow Bold font:IMPORTANT INFORMATION: This water heater is intended only for use as part of an electric thermal
			 storage or demand response program. It will not provide adequate hot water
			 unless enrolled in such a program and activated by your utility company or
			 another program operator. Confirm the availability of a program in your
			 local area before purchasing or installing this product.. 
									(B)RequirementThe manufacturer or private labeler shall provide the activation key only to utilities or other
			 companies operating electric thermal storage or demand response programs
			 that use grid-enabled water heaters.
						(C)Reports
							(i)ManufacturersThe Secretary shall require each manufacturer of grid-enabled water heaters to report to the
			 Secretary annually the quantity of grid-enabled water heaters that the
			 manufacturer ships each year.
							(ii)OperatorsThe Secretary shall require utilities and other demand response and thermal storage program
			 operators to report annually the quantity of grid-enabled water heaters
			 activated for their programs using forms of the Energy Information Agency
			 or using such other mechanism that the Secretary determines appropriate
			 after an opportunity for notice and comment.
							(iii)Confidentiality requirementsThe Secretary shall treat shipment data reported by manufacturers as confidential business
			 information.
							(D)Publication of information
							(i)In generalIn 2017 and 2019, the Secretary shall publish an analysis of the data collected under subparagraph
			 (C) to assess the extent to which shipped products are put into use in
			 demand response and thermal storage programs.
							(ii)Prevention of product diversionIf the Secretary determines that sales of grid-enabled water heaters exceed by 15 percent or
			 greater the quantity of such products activated for use in demand response
			 and thermal storage programs annually, the Secretary shall, after
			 opportunity for notice and comment, establish procedures to prevent
			 product diversion for non-program purposes.
							(E)Compliance
							(i)In generalSubparagraphs (A) through (D) shall remain in effect until the Secretary determines under this
			 section that grid-enabled water heaters do not require a separate
			 efficiency requirement.
							(ii)Effective dateIf the Secretary exercises the authority described in clause (i) or amends the efficiency
			 requirement for grid-enabled water heaters, that action will take effect
			 on the date described in subsection (m)(4)(A)(ii).
							(iii)ConsiderationIn carrying out this section with respect to electric water heaters, the Secretary shall consider
			 the impact on thermal storage and demand response programs, including the
			 consequent impact on energy savings, electric bills, electric reliability,
			 integration of renewable resources, and the environment.
							(iv)RequirementsIn carrying out this subparagraph, the Secretary shall require that grid-enabled water heaters be
			 equipped with communication capability to enable the grid-enabled water
			 heaters to participate in ancillary services programs if the Secretary
			 determines that the technology is available, practical, and
			 cost-effective.; and
			(2)in section 332(a) (42 U.S.C. 6302(a))—
				(A)in paragraph (5), by striking or at the end;
				(B)in the first paragraph (6), by striking the period at the end and inserting a semicolon;
				(C)by redesignating the second paragraph (6) as paragraph (7);
				(D)in subparagraph (B) of paragraph (7) (as so redesignated), by striking the period at the end and
			 inserting ; or; and
				(E)by adding at the end the following:
					
						(8)with respect to grid-enabled water heaters that are not used as part of an electric thermal storage
			 or demand response program, for any person knowingly and repeatedly—
							(A)to distribute activation keys for those grid-enabled water heaters;
							(B)otherwise to enable the full operation of those grid-enabled water heaters; or
							(C)to remove or render illegible the labels of those grid-enabled water heaters..
				
